DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2,4-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 14 and 18. The closest found prior art are Fan et al (Fan, X., Chai, Z., Feng, Y., Wang, Y., Wang, S. and Luo, Z., 2016. An efficient mesh-based face beautifier on mobile devices. Neurocomputing, 172, pp.134-142) and Chen et al (CN104574299A). 

Fan discloses digital face beautifier including local adjustments made on mobile device. Fan discloses generating beautified images by texture mapping on triangular meshes including Laplacian vertex remapping. 

Chen discloses face processing method including face to be processed and a target face. Chen discloses key facial features of target face are extracted including facial contour, eyes, nose, eyebrow, face and the color of skin.

Neither Fan nor Chen, alone or in combination, teach the claim limitation of determining initial face parameters including face aspect ratio, facial part ratios between two distinct facial parts  of the target face and face adjustment parameters including a face width scaling adjustment parameter that is determined according to the initial face aspect ratio of the target face and a reference face aspect ratio of the reference face; and facial part scaling adjustment parameters that are determined according to the initial facial part ratios of the target face and reference facial part ratios in the reference face. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim  1, 14 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619